DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The claims are interpreted as a personal soap base with brewed coffee grounds, milk or oil, fragrance and method of pouring in mold to solidify with a time of 1 to 36 hours.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3, states “only a small” or “only a large” size when describing the particle size. This phrase is indefinite because it does not adequately define what “only” and “large or small” encompasses. The artisan would not be able to determine the metes or bounds of the invention.
Claim 6, states that water is “chilled”. This is indefinite because the claim does not define what “chilled” encompasses. 30 degrees or 58 degrees? Please suggest and/or correct.

Claim 14, states “medium trace” but does not define what encompasses a “medium trace” mixture. Does this mean medium fine? Corrections and clarifications are required.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 6 states “by weight of the soap bar” but claim 1, which it depends does not call out a soap “bar” but a soap “base”.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Objections
Claim 6 and 8 are objected to because of the following informalities:  Claim 6 is missing a period at the end of the claim paragraph.  Claim 8 has a comma at the end of the paragraph instead of a period.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-5, 7-9, 13-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown (2,353,686).
Brown discloses a soap process comprising the oils of coffee beans having 20-35% of grounds of coffee that is waste coffee (page 1, lines 1-35 and page 1 lines 7-16). Brown discloses the waste coffee grounds are colloidally mixed with cocoa butter and melted into a paste at 120-130 F until coconut oil is admixed at 100-120F until uniform and to this sodium hydroxide is added from 50-75 parts at 39F (page 2, lines 38-51). The 
With respect to claim 1, the 5% or less of perfumes, this is considered an optional ingredient since the “or less” encompasses 0. Brown is silent with respect to amount of perfume or fragrance but does teach that the soap can be perfumed as an additive. One skilled in the art would have been motivated to include fragrances as an optional component given the teachings of Brown that includes fragrances as an additive.
Claim 3 suggest that the coffee grounds are from a range of sizes and Brown teaches that grounds may be a varying degree of fineness (page 2, lines 50-55).
Claim 4 suggest coffee ground comprise 40%. Brown teaches at most 35% but it would have been obvious to the skilled artisan to optimize the amount of coffee grounds to 40% in order to increase the amount of coarseness of the bar or to increase the coffee scent of the bar with the increase in coffee grounds. One skilled in the art would have been motivated to optimize the amounts in the absence of a showing to the contrary even though the amount is outside of the claimed percentage.
Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985)

Claim 7 and 14, states the order of mixing which is held obvious to the skilled artisan. Brown is silent with respect to mixing as described, however, one skilled in the art would have expected a similar product with the order of mixing given that Brown teaches mixing coffee and cocoa butter first during saponification and sodium hydroxide 
See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie
obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.)
With respect to claims 8, 11 and 16-19 the amount of the mold being 1/3 coffee grounds and the top and bottom portions being 1:4 ratio or various layers of grounds. 
It would have been obvious to the skilled artisan to optimize the mold to comprise coffee grounds in varying amounts and proportions and design said mold to comprise the grounds in varying layers given that Brown teaches varying amounts of hardness and the amounts within the mold may also vary. Therefore, one skilled in the art would utilize an obvious design choice of layering the coffee grounds for aesthetic purposes and further arrange the mold in varying amounts which may be optimized.
The public use of an ornamental design which is directed toward generating consumer interest in the aesthetics of the design is not an experimental use. In re Mann, 861 F.2d 1581, 8 USPQ2d 2030 (Fed. Cir. 1988)

Allowable Subject Matter
Claims 6, 10-11 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10465148. Although the claims at issue are not identical, they are not patentably distinct from each other because they overlap in subject matter pertaining to method of making soap with post brewed coffee. The additional ingredients such as soap and fats would have been obvious since saponification of fats and oils produce fatty materials and therefore the overlap would have been obvious to the skilled artisan.
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to NECHOLUS OGDEN JR whose telephone number is (571)272-1322.  The examiner can normally be reached on 8-4:30 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAROLD PYON can be reached on 571-272-1498.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NECHOLUS OGDEN JR/Primary Examiner, Art Unit 1761